Citation Nr: 1818017	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 13, 1979 to August 31, 1979 and from December 27, 1990 to April 23, 1991.  The Veteran had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while she was in the Naval Reserves and Air Force Reserves.  The Veteran was also in the National Guard from 1992 to 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claims for entitlement to service connection for a herniated disc, bilateral hearing loss, and IBS.

In September 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

The Board remanded the Veteran's claims of entitlement to service connection for a herniated disc, bilateral hearing loss, and IBS in April 2015 for further development.  Unfortunately, for the reasons discussed below, the claims require yet another remand.

In August 2016, a new VA Form 21-22 was received at the RO appointing the representative listed on the title page above.  The Board recognizes this change in representation.

The issues of entitlement to service connection for a bilateral chronic ear infections and gastroesophageal reflux disease (GERD) are currently certified to the Board, on appeal from a December 2016 rating decision.  However, the Veteran requested a video-conference hearing before the Board for these claims, which has not yet occurred.  Under these circumstances, the Board currently declines jurisdiction over these claims and both will be addressed in a later decision if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal for compliance with the Board's former remand directives and to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.

The Board finds that there was not substantial compliance with the Board's April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

The RO was directed to verify the specific dates of the Veteran's active service including ACDUTRA and/or INACDUTRA.  The Veteran's active service dates were not verified.  On remand, VA must take steps to comply with the Board's April 2015 remand directives as specified below.

Additionally, the March 2017 VA examination to evaluate the Veteran's claim for service connection for a low back disability was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, 22 Vet. at 104 (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Specifically, the examiner provided an opinion that the Veteran's low back disorder was not related to service.  The examiner noted that the Veteran had an MRI that showed mild DJD in 2002, 11 years post service,  With respect to the long gap of 11 years without continuity of care for her back, the examiner stated that there is not a nexus of care for her back.  However, the absence of medical treatment cannot alone be a basis for finding against a relationship to service.  As such, remand is required for an additional VA examination.

The Veteran provided statements of in-service acoustic trauma and a periodic non-flying medical examination of November 4, 1995 indicated some hearing loss.  In granting the Veteran's claim for service connection for tinnitus, VA conceded in-service acoustic trauma.  See July 2016 Rating Decision.  Because there is at least an indication that the Veteran's claimed bilateral hearing disability may be related to her active duty service, a VA examination and opinion must be provided to make an informed decision on this claim.  McLendon, 20 Vet. App. at 83; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

Finally, an additional medical opinion is require concerning the Veteran's claim for service connection for IBS, as the RO has conceded Southwest Asia service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from March 2017, forward.

2.  The Veteran had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while she was in the Naval Reserves from 1977 to 1991 and Air Force Reserves for 6 months in 1991.  She was also in the National Guard from 1992 to 1997.  Contact all appropriate sources in order to verify the specific dates when the Veteran was on active duty, ACDUTRA, and INACDUTRA.  All verified dates of service and all responses received should be documented in the claims file.  

3.  Next, schedule the Veteran for an appropriate VA examination of her back.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examiner should identify all thoracolumbar spine disorders found to be present.

The examiner must provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that any current thoracolumbar spine disorder had its clinical onset during active duty service or is related to incident of service, to include the Veteran's duties as a loadmaster which required that she load cargo, toss and catch baggage, as well as perform a lot of lifting, twisting, pushing, and pulling motions.

The absence of medical treatment for years after service cannot alone be a sufficient basis for finding against a relationship to the in-service activities.  Rather, the clinician must consider the nature of the activities and the Veteran's symptoms at the time, and then determine the likelihood that such would be causally related to the Veteran's current disability based on known medical principles.   The examiner must also consider the Veteran's own statements regarding the history of her back symptoms.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of her disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and reconcile his or her findings with the prior opinion of record.

4.  Schedule the Veteran for an appropriate VA audiological examination to evaluate her bilateral hearing loss to be conducted by a state-licensed audiologist.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss had its clinical onset during active duty service or is related to any incident, including specifically in-service noise exposure.

In providing this opinion, the examiner should consider and address the following:

*  The Veteran's periodic non-flying medical examination of November 4, 1995 indicated the Veteran has some degree hearing loss.

*  The Veteran provided that she worked on a flight line or around aircraft a lot while serving in Southwest Asia from January 1991 to April 1991.  The Veteran stated her hearing loss started while in service.  See January 2014 Hearing Transcript.

*  The Veteran stated that she was not exposed to loud noises outside of her active service and that her hearing loss might be caused by medication she was required to take while in service.  See July 2013 Written Statement.

*  The Veteran stated that was a loadmaster/flight attendant when flying and was therefore exposed to constant aircraft engine noise with inadequate ear protection.  See October 2012 Written Statement.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of her disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, schedule the Veteran for an appropriate VA examination to determine the nature of her gastrointestinal problems, claimed as IBS.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examiner should elicit a full history from the Veteran.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner. All pertinent symptomatology and all clinical findings should be reported in detail. 

The examiner should specify any identified diagnoses (other than GERD) associated with the Veteran's reported gastrointestinal problems, i.e., IBS, diverticulosis. 

Concerning diverticulosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include environmental exposures in Southwest Asia.  In providing this opinion, the examiner must acknowledge the Veteran's complaints of experiencing diarrhea and constipation since 1991.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of her disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

